DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection. Applicant canceled claims 2 and 5, and added new claim 17.
Election/Restrictions
Claims 11 – 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly claimed features must be shown and labeled, or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 6 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Regarding claim 1, the new recitation reciting “a length section of both electrodes of the electrode pair runs parallel to at least a part of the stem channel up to at least a part of one of the at least two branch channels” is not supported by the specification, and is therefore considered to be new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4  and 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a length section of both electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6 – 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamamoto (US 2012/0298511 A1; “Yamamoto”).
Regarding claim 1, Yamamoto teaches a microfluidic device structure (figure 1B; ¶13) comprising at least one sorting junction comprising (i) one stem channel (nanochannel 12), (ii) at least two branch channels (12a and 12b), and (iii) an electrode pair (electrodes E1 and E3 for the stem channel and branch channel 12a; and electrodes E2 and E4 for the stem channel and branch channel 12b; ¶21), wherein at least a length section of both electrodes (electrode E1 or E2; figure 1B) of the electrode pair runs parallel to at least part of the stem channel (nanochannel 12; figure 1B) and up to at least a part of one of the at least two branch channels (electrode E3 runs along branch channel 12a; and electrode E4 runs long branch channel 12b). 
Regarding claim 3, Yamamoto teaches the microfluidic device of  claim 1, wherein the electrode pairs are located laterally of the stem channel and the branch channels (figure 1B; ¶¶13 and 21).

Regarding claim 6, Yamamoto implicitly teaches the microfluidic device of claim 1, wherein each electrode pair consists of a power electrode and a ground electrode, and wherein the power electrode of at least one electrode pair is located between the ground electrode and the stem channel and optionally a branch channel (¶¶13 – 21; figure 1B).
Regarding claim 7, Yamamoto teaches the microfluidic device of claim 2, wherein the microfluidic device comprises at least two sorting junctions in a sequential order, wherein each sorting junction comprises two branch channels, and wherein the branch channel of one sorting junction is the stem channel of the subsequent sorting junction (¶96).
Regarding claim 8, Yamamoto teaches the microfluidic device of claim 1, wherein the sorting junction comprises at least three branch channels (figure 1D).
Regarding claim 9, Yamamoto teaches the microfluidic device of claim 1, wherein the microfluidic device lacks a means for adjusting the relative flow rate in the stem channel specifically at the sorting junction (¶89).
Regarding claim 10, Yamamoto teaches the microfluidic device of claim 1, comprising a detector (e.g., measuring nanoelectrodes 122; figures 2 and 12) capable of detecting a signal upstream of the at least one sorting junction, wherein the detector is directly or indirectly connected to the electrode pairs (¶¶83 – 86).
Regarding claim 16, Yamamoto teaches wherein the microfluidic device comprises one of said electrode pair (electrodes E1 and E3 for the stem channel and branch channel 12a; and electrodes E2 and E4 for the stem channel and branch channel 12b; ¶21) for each branch channel 
Regarding claim 17, Yamamoto teaches the microfluidic device of claim 1, wherein the at least one sorting junction comprises two branch channels and the stem channel is located between electrodes of the electrode pairs (figure 1B; ¶¶13 and 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796